department of the treasury internal_revenue_service washington d c date cc dom fs it a number release date uilc internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your request dated date it is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year year year year year issue whether certain state taxes and interest on taxes are specified liability losses within the meaning of sec_172 and therefore eligible for a ten-year net_operating_loss_carryback period rather than the generally applicable three-year period in effect for the years at issue conclusion the taxes and interest_expenses in issue do not qualify for the ten-year carryback for specified liability losses under sec_172 facts the following factual summary is adopted from your incoming request memorandum we only recite herein the matters which are pertinent to the taxes and interest issues upon which we are rendering advice see fn infra for the taxable years in issue year through year taxpayer was the parent company of a consolidated_group of corporations filing its returns on the accrual basis as your request memorandum states specific facts have not been developed regarding the separate_income and deductions items for each of the subsidiaries taxpayer filed forms 1120x claims for refund for the taxable years in issue eventually however taxpayer withdrew its claims for year sec_4 and but taxpayer noted its intent to refile those claims taxpayer claimed deductions for the payment of both uncontested and contested state tax_liabilities as well as interest on deficiencies the contested deficiencies were ultimately agreed to and paid_by taxpayer those payments occurred-apparently in each instance-more than three years after the actual tax_liability arose in addition taxpayer also claimed deduction for interest_paid to the service on a federal_income_tax deficiency for a taxable_year that was at least three years prior to the one of the years in issue ie year law and analysis sec_172 presents a more narrow exception to the general carryback rule than has been asserted by this taxpayer the specified_liability_loss exception is much more severely limited than that which would be extant under a supposed plain meaning reading of the section’s elements that correct narrower reading is based upon our interpretation of the scant legislative_history as well as the statutory and practical context within which this relief provision was first adopted by congress given that backdrop at least prospectively congress recently clarified the scope of the section see tax and trade relief extension act of reprinted in cong rec h11287 daily ed date yet the new statute is only effective for tax years ending after enactment thus we are still confronted by the problem of application in any earlier years under examination nevertheless our position with respect to the eligibility of the state taxes and interest issues presented in this case would not be affected by that clarifying amendment under either the former or new provision these deductions are still outside the scope of specified liability losses as you are aware the only tax_court opinion to address the relevant portions of sec_172 to date is 107_tc_177 appeal docketed no et seq 9th cir date sealy set out a very narrow reading of the section nevertheless the opinion did not address all aspects of numerous current arguments in this area the case does however provide a service-favorable starting point for any discussion of the litigation risks involved in this area a recent tax_court case intermet corp v commissioner t c no filed date presented the issue of whether state taxes and interest on state and federal taxes qualify as specified liability losses we argued therein that those expenditures are ineligible for the ten-year carryback under sec_172 unfortunately the court’s opinion did not reach this issue rather the case was resolved in favor of the commissioner upon what the court saw as the dispositive threshold matter of whether there was a net_operating_loss under sec_172 and the consolidated_return_regulations ie the netting issue see sec_1_1502-12 sec_1_1502-21a that portion of sec_172 that provides for a ten-year carryback for deferred statutory or tort liability losses was added to the code in when the economic_performance rules under sec_461 were enacted deficit_reduction_act_of_1984 publaw_98_369 the statutory context as well as the limited legislative_history indicate that congress intended the ten-year carryback to apply to only a narrow class of liabilities the distinguishing feature of those liabilities within the eligible narrow class is an element of delay in the timing of the deduction that is inherent in the nature of the deduction itself for example arguably land used for mining purposes cannot be reclaimed environmentally during the time which it is actually being mined accordingly there is an inherent delay of the deduction for reclamation expenses to later years taxpayer claims specified_liability_loss treatment for contested state tax_payments the contested v uncontested aspect of the payments is of no moment in our determination merely delaying payment--whether through contesting the liability or other extraneous means--is inadequate to support sec_172 applicability in intermet supra we argued that the state tax_liabilities at issue do not have that inherent delay nature consequently taxes are not within that narrow class of expenses that are eligible for the ten-year carryback as stated in our intermet briefs congress did not intend the special carryback rule to apply to all liabilities for which a deduction is delayed by the economic_performance rules if merely routine costs-which surely includes state income taxes and interest-were within the eligible class then simply nonpayment of current liabilities for more than three years would qualify a taxpayer for a ten-year carryback upon the payment of those costs on the facts presented that is what appears to have happened here case development hazards and other considerations -5- in sum on the basis of the foregoing as to the state taxes and interest_expenses in issue we conclude that these are not qualified specified liability losses deborah a butler by clifford m harbourt senior technician reviewer income_tax accounting branch field service division
